      Douglas R. Ricks, OSB #044026
      Christopher N. Coyle, OSB #073501
      VANDEN BOS & CHAPMAN, LLP
      319 SW Washington St., Ste. 520
      Portland, OR 97204
      Telephone: 503-241-4869
      Fax: 503-241-3731

               Of Attorneys for Sunshine Dairy Foods Management, LLC
               Debtors-in-Possession

      Nicholas J. Henderson, OSB #074027
      nhenderson@portlaw.com
      MOTSCHENBACHER & BLATTNER, LLP
      117 SW Taylor St., Suite 300
      Portland, OR 97204
      Telephone: (503) 417-0508
      Facsimile: (503) 417-0528

               Of Attorneys for Karamanos Holdings, Inc.,
               Debtor-in-Possession


                            IN THE UNITED STATES BANKRUPTCY COURT

                                    FOR THE DISTRICT OF OREGON

       In re                                                Bankruptcy Case Nos.

       Sunshine Dairy Foods Management, LLC                 18-31644-pcm11 (Lead Case)
       and
       Karamanos Holdings, Inc.,                            18-31646-pcm11

                                                            DEBTOR'S SECOND MOTION TO
                                                            EXTEND DEADLINE TO FILE 2015
                      Debtors-in-Possession.                REPORT FOR OCTOBER

               Debtor-in-Possession, Sunshine Dairy Foods Management, LLC (“Debtor”) moves

      the Court for an order extending the deadline of December 5, 2018 to file Debtor’s 2015

      Report for October 2018 to December 12, 2018. This extension is necessary based on the

      following:



Page 1 of 2     DEBTOR'S SECOND MOTION TO EXTEND DEADLINE TO FILE 2015             VANDEN BOS & CHAPMAN, LLP
                                                                                              Attorneys at Law
                REPORT FOR OCTOBER                                                   319 SW Washington Street, Suite 520
                                                                                        Portland, Oregon 97204-2690
                                                                                               (503) 241-4869



                          Case 18-31644-pcm11      Doc 586     Filed 12/05/18
              1.    Debtor’s bookkeeper became ill shortly after her return from her

      vacation/honeymoon and the employee that was assisting the bookkeeper was out of the

      office on prearranged vacation. October’s report also needs to incorporate recently updated

      information on the additional amounts unpaid to professionals and include additional sums

      owed on recently incurred debt.

              2.    Extending the 2015 Report deadline from December 5, 2018 through and

      including December 12, 2018 will not prejudice any of the other parties in this case.

      Creditors will not be prejudiced by the delay by receiving the financial reporting for October

      2018 on December 12, 2018 rather than on December 5, 2018.

              WHEREFORE, Debtor’s Motion to Extend Time should be granted, and the Debtor

      permitted until December 12, 2018 to file its October 2015 Report.

                                                    VANDEN BOS & CHAPMAN, LLP


                                                    By:/s/Christopher N. Coyle
                                                      Douglas R. Ricks, OSB #044026
                                                      Christopher N. Coyle, OSB #073501
                                                      Of Attorneys for Debtor-in-Possession
                                                      Sunshine Dairy Foods Management, LLC




Page 2 of 2    DEBTOR'S SECOND MOTION TO EXTEND DEADLINE TO FILE 2015             VANDEN BOS & CHAPMAN, LLP
                                                                                             Attorneys at Law
               REPORT FOR OCTOBER                                                   319 SW Washington Street, Suite 520
                                                                                       Portland, Oregon 97204-2690
                                                                                              (503) 241-4869



                         Case 18-31644-pcm11       Doc 586     Filed 12/05/18
                            IN THE UNITED STATES BANKRUPTCY COURT

                                   FOR THE DISTRICT OF OREGON

       In re                                             Bankruptcy Case Nos.

       Sunshine Dairy Foods Management, LLC              18-31644-pcm11 (Lead Case)
       and
       Karamanos Holdings, Inc.                          18-31646-pcm11

                                                         [PROPOSED] ORDER GRANTING
                                                         EXTENSION OF TIME TO FILE DEBTOR’S
                      Debtors-in-Possession.             2015 REPORT FOR OCTOBER

               Based on Debtor-in-Possession’s, Sunshine Dairy Foods Management, LLC

      (“Debtor”), Second Motion to extend the time to file Debtor’s 2015 Report for October 2018,

      it is

               ORDERED that the time within which the Debtor must file Debtor’s 2015 Report for

      the month of October 2018 is extended through and including December 12, 2018.

                                                   ###




Page 1 of 2     [PROPOSED] ORDER GRANTING EXTENSION OF TIME TO FILE             VANDEN BOS & CHAPMAN, LLP
                                                                                           Attorneys at Law
                DEBTOR’S 2015 REPORT FOR OCTOBER                                  319 SW Washington Street, Suite 520
                                                                                     Portland, Oregon 97204-2690
                                                                                            (503) 241-4869



                          Case 18-31644-pcm11      Doc 586    Filed 12/05/18
       PRESENTED BY:                                 First Class Mail:

                                                     Sunshine Dairy Foods Management, LLC
       VANDEN BOS & CHAPMAN, LLP                     c/o Daniel Boverman, CRO
                                                     11285 SW Walker Rd.
                                                     Portland, OR 97225
       By:/s/Christopher N. Coyle
         Douglas R. Ricks, OSB #044026               Karamanos Holdings, Inc.
                                                     c/o Daniel Boverman, CRO
         Christopher N. Coyle, OSB #073501           11285 SW Walker Rd.
         Of Attorneys for Sunshine                   Portland, OR 97225

       CERTIFICATION: I certify that I have          Scott Laboratories Inc.
       complied with the requirements of LBR 9021-   Attn: Jill Skoff, Accting Assistant
                                                     PO Box 4559
       1(a); the proposed form of order was served   Petaluma, CA 94955
       with the motion.
                                                     Valley Falls Farm, LLC
                                                     c/o Bryan P. Coluccio, V.P. and
       By:/s/Christopher N. Coyle                    General Counsel Keystone-Pacific, LLC
         Douglas R. Ricks, OSB #044026               18555 SW Teton Avenue
                                                     Tualatin, OR 97062
         Christopher N. Coyle, OSB #073501           (Un. Sec. Cred. Comm. Chairperson)
         Of Attorneys for Sunshine
                                                     Sorrento Lactalis, Inc.
                                                     c/o Phillips Lytle LLP
                                                     Attn: Angela Z. Miller
                                                     125 Main Street
                                                     Buffalo, NY 14203

                                                     Electronic Mail:

                                                     The foregoing was served on all CM/ECF
                                                     participants through the Court's Case
                                                     Management/Electronic Case File system.




Page 2 of 2   [PROPOSED] ORDER GRANTING EXTENSION OF TIME TO FILE                   VANDEN BOS & CHAPMAN, LLP
                                                                                               Attorneys at Law
              DEBTOR’S 2015 REPORT FOR OCTOBER                                        319 SW Washington Street, Suite 520
                                                                                         Portland, Oregon 97204-2690
                                                                                                (503) 241-4869



                       Case 18-31644-pcm11      Doc 586     Filed 12/05/18
In re Sunshine Dairy Foods Management, LLC
Ch 11 Bankruptcy Case No. 18-31644-pcm11(Lead Case)
In re Karamanos Holdings, Inc.;
Ch 11 Bankruptcy Case No. 18-31646-pcm11

                               CERTIFICATE - TRUE COPY

DATE:             December 5, 2018

DOCUMENT:        DEBTOR'S SECOND MOTION TO EXTEND DEADLINE TO FILE 2015
                 REPORT FOR OCTOBER

                 [PROPOSED] ORDER GRANTING EXTENSION OF TIME TO FILE
                 DEBTOR’S 2015 REPORT FOR OCTOBER

       I hereby certify that I prepared the foregoing copy of the foregoing named
document and have carefully compared the same with the original thereof and it is a
correct copy therefrom and of the whole thereof.

                               CERTIFICATE OF SERVICE

        I hereby certify that I served a copy of the foregoing on:
 Sunshine Dairy Foods            Valley Falls Farm, LLC                      Sorrento Lactalis, Inc.
 Management, LLC                 c/o Bryan P. Coluccio, V.P. and             c/o Phillips Lytle LLP
 c/o Daniel Boverman, CRO        General Counsel Keystone-Pacific, LLC       Attn: Angela Z. Miller
 11285 SW Walker Rd.             18555 SW Teton Avenue                       125 Main Street
 Portland, OR 97225              Tualatin, OR 97062                          Buffalo, NY 14203
                                 (Un. Sec. Cred. Comm. Chairperson)

 Karamanos Holdings, Inc.        Scott Laboratories Inc.
 c/o Daniel Boverman, CRO        Attn: Jill Skoff, Accting Assistant
 11285 SW Walker Rd.             PO Box 4559
 Portland, OR 97225              Petaluma, CA 94955

by mailing a copy of the above-named document to each of them in a sealed envelope,
addressed to each of them at his or her last known address. Said envelopes were
deposited in the Post Office at Portland, Oregon, on the above date, postage prepaid.

      I hereby certify that the foregoing was served on all CM/ECF participants through
the Court's Case Management/Electronic Case File system on the date set forth below.

 Dated: December 5, 2018                  VANDEN BOS & CHAPMAN, LLP


                                          By:/s/Christopher N. Coyle
                                            Douglas R. Ricks, OSB #044026
                                            Christopher N. Coyle, OSB #073501
                                            Of Attorneys for Sunshine Dairy Foods
                                            Management, LLC




Page 1 – CERTIFICATE OF SERVICE

                    Case 18-31644-pcm11           Doc 586       Filed 12/05/18
